Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:11ofof10
                                                                      10PageID
                                                                         PageID#:#:448
                                                                                    1368




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 IAN WALLACE,                  )
                               )
             Plaintiff,        )
                               )
 vs.                           )                         No. 4:18-cv-01859 PLC
                               )
 PHARMA MEDICA RESEARCH, INC.; )
 TRIS PHARMA, INC.; ROXANE     )
 LABORATORIES, INC.; HIKMA     )
 LABS, INC.; and WEST-WARD     )
 COLUMBUS, INC.                )
                               )
             Defendants.       )

                              SECOND AMENDED COMPLAINT

        COMES NOW the Plaintiff, Ian Wallace, by and through his undersigned counsel, and for

 his cause of action against Defendants, states as follows:

                             PARTIES, JURISDICTION & VENUE

        1.      That the petitioner is a resident and citizen of Madison County, Illinois.

        2.      That Pharma Medica Research, Inc. (hereinafter “PMR”) is a Canadian corporation

 headquartered and with its principal place of business in Mississauga, Ontario, Canada. PMR

 maintains a registered agent located at 1 North Brentwood Blvd., 10th Floor, St. Louis, Missouri.

 Further, PMR at all times relevant hereto operated a “Screening Clinic” and “Phase I Clinic” at 400

 Fountain Lakes Boulevard, St. Charles, Missouri.

        3.      That Tris Pharma, Inc. (hereinafter “TPI”), is a New Jersey corporation with its

 principal place of business in New Jersey. TPI sponsored as master and PMR as agent a certain study

 at PMR’s St. Charles, Missouri, facility as referenced in documents labeled PMRI 00168 through

 00223. Plaintiff was a participant in that study.
                                                     1


                                                                                             A
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:22ofof10
                                                                      10PageID
                                                                         PageID#:#:449
                                                                                    1369




        4.      Roxane Laboratories, Inc. (hereinafter “RLI”), is an Ohio corporation with its

 principal place of business in Ohio. RLI sponsored as master and PMR as agent a certain study at

 PMR’s St. Charles, Missouri, facility as referenced in documents bates labeled PMRI 00352 through

 00391. Plaintiff was a participant in that study. RLI has been succeded by West-Ward Columbus,

 Inc. (hereinafter “WCI”), and/or by Hikma Labs, Inc. (hereinafter “HLI”). WCI is a Delaware

 corporation with its principal place of business in London, England. HLI is a Nevada corporation

 with its principal place of business in London, England.

        5.      This action is of civil nature and the amount in controversy, excluding interest and

 costs, exceeds the sum specified by 28 U.S.C § 1332. Every issue of law and fact is wholly between

 citizens of different states. Consequently, jurisdiction of this Court is proper.

        6.      Venue is proper under 28 U.S.C. § 1391(b)(2)-(d) because Defendant is subject to

 personal jurisdiction of this Court, having research facilities, businesses, and/or office locations in

 Missouri, including St. Louis and St. Charles, Missouri.

                                             COUNT I
                                   (Negligence – Wallace v. PMR)

        7. Plaintiff, on or about March 23, 2016, through April 23, 2016, and again on or about June

 10, 2016, through June 14, 2016, Plaintiff participated in a research studies at PMR’s facility located

 in St. Charles, Missouri. During this study plaintiff was repeatedly required to submit blood samples

 for testing, with such samples drawn by Defendant’s unknown employees and/or contractors, acting

 within the course and scope of their employment or agency relationship with the PMR. At this point,

 the identities of those employees are unknown but will be obtained in discovery.

        8.      That based on the above, PMR owed a duty to Plaintiff and others similarly situated

 to draw blood samples in a safe and sanitary fashion with properly trained, qualified, and supervised

                                                   2
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:33ofof10
                                                                      10PageID
                                                                         PageID#:#:450
                                                                                    1370




 staff.

          9.     That in violation of the aforesaid duty Defendant committed one or more of the

 following negligent acts and/or omissions:

                 (a)     Failed to properly train its employees and/or agents to perform blood
                         extractions in a safe and sanitary fashion;

                 (b)     Failed to properly screen its employees and/or agents to ascertain
                         whether said employees and/or agents were qualified and properly
                         trained to draw blood samples in a safe and sanitary
                         fashion;

                 (c)     Failed to properly supervise its employees and/or agents to insure
                         that those employees and/or agents drew blood in a safe and sanitary
                         fashion;

                 (d)     Failed to supply sufficient equipment to allow for the
                         safe and sanitary drawing of blood samples;

                 (e)     Failed to properly clean and sterilize equipment used
                         to draw blood samples;

                 (f)     Failed to properly screen its employees, agents, and/or other
                         participants in the study to determine whether such
                         individuals were infected with contagious diseases; and

                 (g)     Failed to properly dispose of unsanitary equipment
                         used in the blood drawing process.

          10.    That as a direct and proximate result of the aforesaid, Plaintiff contracted Hepatitis C

 during the blood drawing process.

          11.    That as a further and proximate result of the aforesaid, Plaintiff has experienced and

 will continue to experience great pain and mental anguish. Plaintiff has incurred and will continue to

 incur medical bills to obtain treatment for his injuries. Plaintiff has lost income and will likely lose

 income in the future. Plaintiff’s condition is such that it will require convalescent care in the future.

 Plaintiff has sustained loss of normal life.

                                                    3
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:44ofof10
                                                                      10PageID
                                                                         PageID#:#:451
                                                                                    1371




          WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

 $75,000.00 and for costs of this action.

                                             COUNT II

                                   (Negligence – Wallace vs. TPI)

          NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel, and for his

 cause of action against TPI, states as follows:

          1-11. Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-11

 above.

          12.    That TPI sponsored study number 2015-3952 pursuant to which it employed PMR to

 test on humans certain medications designed, manufactured, supplied, and created by TPI. TPI

 controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

 control enabled TPI to visit PMR’s facility to assure compliance with TPI’s instructions, policies,

 rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

 the study; require reports from PMR; require audits; require quality assurance and quality control

 systems; require specific testing procedures including blood draws; regulate meal and sleep times of

 study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

 also required PMR carry insurance for the study participants.

          13.    That at all relevant times, PMR was acting as the agent for TPI in the scope of its

 employment by TPI for the aforesaid study. As such, TPI is responsible for PMR’s actions during

 the study.

          14.    That Plaintiff sustained the damages described in Count I during the study at issue.

 Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which TPI was

 to require PMR carry for Plaintiff and others in the study.
                                                  4
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:55ofof10
                                                                      10PageID
                                                                         PageID#:#:452
                                                                                    1372




          WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

 $75,000.00 and for costs of this action.

                                                 COUNT III

                               (Negligence – Wallace vs. RLI, WCI and HLI)

                  NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel,

 and for his cause of action against RLI, WCI, and HLI, states as follows:

          1-11.   Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-11

 above.

          12.     That RLI sponsored study number DESV-T25-PVFS-1 pursuant to which it employed

 PMR to test on humans a certain medication designed, manufactured, supplied, and created by RLI.

 RLI controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

 control enabled RLI to visit PMR’s facility to assure compliance with RLI’s instructions, policies,

 rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

 the study; require reports from PMR; require audits; require quality assurance and quality control

 systems; require specific testing procedures including blood draws; regulate meal and sleep times of

 study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

 also required PMR carry insurance for the study participants.

          13.     That at all relevant times, PMR was acting as the agent for RLI in the scope of its

 employment by RLI for the aforesaid study. As such, RLI is responsible for PMR’s actions during

 the study.

          14.     That Plaintiff sustained the damages described in Count I during the study at issue.

 Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which RLI was

 to require PMR carry for Plaintiff and others in the study.
                                                  5
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:66ofof10
                                                                      10PageID
                                                                         PageID#:#:453
                                                                                    1373




          WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

 $75,000.00 and for costs of this action.

                                            COUNT IV
                               (Res Ispa Loquitur – Wallace v. PMR)

          1. On or about March 23, 2016, through April 23, 2016, and again on or about June 10,

 2016, through June 14, 2016, Plaintiff participated in research studies at PMR’s facility located in St.

 Charles, Missouri. During this study Plaintiff was repeatedly required to submit blood samples for

 testing, with such samples drawn by Defendant’s unknown employees and/or contractors, acting

 within the course and scope of their employment or agency relationship with PMR. The blood

 samples were extracted from Plaintiff on some occasions while he was asleep. At this point, the

 identities of those employees are unknown but will be obtained in discovery.

          2.     That based on the above, PMR owed a duty to Plaintiff and others similarly situated

 to draw blood samples in a safe and sanitary fashion with properly trained, qualified, and supervised

 staff.

          3.     That in violation of the aforesaid duty, Defendant committed one or more of the

 following negligent acts and/or omissions:

                 (a)    Failed to properly train its employees and/or agents to perform blood
                        extractions in a safe and sanitary fashion;

                 (b)    Failed to properly screen its employees and/or agents to ascertain
                        whether said employees and/or agents were qualified and properly
                        trained to draw blood samples in a safe and sanitary
                        fashion;

                 (c)    Failed to properly supervise its employees and/or agents to insure
                        that those employees and/or agents drew blood in a safe and sanitary
                        fashion;

                 (d)    Failed to supply sufficient equipment to allow for the
                        safe and sanitary drawing of blood samples;
                                                  6
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:77ofof10
                                                                      10PageID
                                                                         PageID#:#:454
                                                                                    1374




                 (e)     Failed to properly clean and sterilize equipment used
                         to draw blood samples;

                 (f)     Failed to properly screen its employees, and/or agents, and/or other
                         participants in the study to determine whether such
                         individuals were infected with contagious diseases;

                 (g)     Failed to properly dispose of unsanitary equipment
                         used in the blood drawing process.

         4.      That as a direct and proximate result of the aforesaid, Plaintiff contracted Hepatitis C

 during the blood drawing process.

         5.      That as a further and proximate result of the aforesaid, Plaintiff has experienced and

 will continue to experience great pain and mental anguish. Plaintiff has incurred and will continue to

 incur medical bills to obtain treatment for his injuries. Plaintiff has lost income and will likely lose

 income in the future. Plaintiff’s condition is such that it will require convalescent care in the future.

 Plaintiff has sustained loss of normal life.

         6.      That the infection with the Hepatitis C virus from blood draws does not ordinarily

 happen in the absence of negligence by those who draw blood and/or those who supervise/monitor

 the blood draws.

         7.      That the instrumentalities and persons who drew blood from Plaintiff which caused

 Plaintiff’s injury were at all relevant times under the care and management of PMR.

         8.      That PMR possess either superior knowledge of or means of obtaining information

 about the cause of the infection.

         WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

 $75,000.00 and for costs of this action.



                                                    7
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:88ofof10
                                                                      10PageID
                                                                         PageID#:#:455
                                                                                    1375




                                             COUNT V

                               (Res Ispa Loquitur – Wallace vs. TPI)

          NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel, and for his

 cause of action against TPI, states as follows:

          1-8.   Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-8

 above.

          9.     That TPI sponsored study number 2015-3952 pursuant to which it employed PMR to

 test on humans certain medications designed, manufactured, supplied, and created by TPI. TPI

 controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

 control enabled TPI to visit PMR’s facility to assure compliance with TPI’s instructions, policies,

 rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

 the study; require reports from PMR; require audits; require quality assurance and quality control

 systems; require specific testing procedures including blood draws; regulate meal and sleep times of

 study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

 also required PMR carry insurance for the study participants.

          10.    That at all relevant times, PMR was acting as the agent for TPI in the scope of its

 employment by TPI for the aforesaid study. As such, TPI is responsible for PMR’s actions during

 the study.

          11.    That Plaintiff sustained the damages described in Count I during the study at issue.

 Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which TPI was

 to require PMR carry for Plaintiff and others in the study.

          WHEREFORE, Plaintiff prays for a judgment against Defendant for an amount in excess of

 $75,000.00 and for costs of this action.
                                                   8
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:99ofof10
                                                                      10PageID
                                                                         PageID#:#:456
                                                                                    1376




                                                COUNT VI

                           (Res Ispa Loquitur – Wallace vs. RLI, WCI and HLI)

                 NOW COMES the plaintiff, Ian Wallace, by and through his undersigned counsel,

 and for his cause of action against RLI, WCI, and HLI, states as follows:

          1-8.   Plaintiff repeats, realleges, and incorporates herein by reference paragraphs 1-11

 above.

          9.     That RLI sponsored study number DESV-T25-PVFS-1 pursuant to which it employed

 PMR to test on humans a certain medication designed, manufactured, supplied, and created by RLI.

 RLI controlled the actions of PMR or had the right to control the actions of PMR in said study. Such

 control enabled RLI to visit PMR’s facility to assure compliance with RLI’s instructions, policies,

 rules, protocols, and guidelines; monitor PMR’s conduct; request all information from PMR during

 the study; require reports from PMR; require audits; require quality assurance and quality control

 systems; require specific testing procedures including blood draws; regulate meal and sleep times of

 study participants; and all other restrictions set forth in the aforesaid study guidelines. Defendant

 also required PMR carry insurance for the study participants.

          10.    That at all relevant times, PMR was acting as the agent for RLI in the scope of its

 employment by RLI for the aforesaid study. As such, RLI is responsible for PMR’s actions during

 the study.

          11.    That Plaintiff sustained the damages described in Count I during the study at issue.

 Plaintiff’s damages are aggravated by PMR’s assertion that it did not carry insurance which RLI was

 to require PMR carry for Plaintiff and others in the study.

          WHEREFORE, Plaintiff prays for a judgment against the defendant for an amount in excess

 of $75,000.00 and for costs of this action.
                                                  9
Case: 4:18-cv-01859-PLC
  Case: 4:18-cv-01859-PLCDoc. #: #:116-1
                           Doc.          Filed:12/12/19
                                     76 Filed:  10/12/20 Page:
                                                          Page:10
                                                                10ofof10
                                                                       10PageID
                                                                          PageID#:#:457
                                                                                     1377




 PLAINTIFF PRAYS FOR TRIAL BY JURY



                                           Respectfully Submitted,

                                           WENDLER LAW, P.C.

                                     By:   /s/ Brian M. Wendler        .




                                            Brian M. Wendler, #39151 MO
                                            Angie M. Zinzilieta, #69783 MO
                                            900 Hillsboro Ave., Suite 10
                                            Edwardsville, IL 62025
                                            Ph: (618) 692-0011
                                            Fax: (618) 692-0022
                                            wendlerlawpc@gmail.com
                                            Attorneys for Plaintiff

                                CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and correct copy of the foregoing was
 transmitted via electronic mail this 12th day of December 2019, to the following:

 Terese A. Drew
 John R. Suermann, Jr.
 701 Market Street, Suite 1375
 St. Louis, MO 63101-1843
 Ph: (314) 241-2600
 Fax: (314) 241-7428
 tdrew@hinshawlaw.com
 jsuermann@hinshawlaw.com
 Attorneys for Pharma Medica and Tris Pharma

 Brian K. McBrearty
 Litchfield Cavo, LLP
 222 South Central Avenue, Suite 110
 St. Louis, Missouri 63105
 Ph: (314) 725-1227
 Fax: (314) 724-3006
 mcbrearty@litchfieldcavo.com
 Attorney for Roxane Laboratories, Inc;
 Hikma Labs, Inc.; and West-Ward
 Columbus, Inc.

                                                         /s/ Brian M. Wendler
                                             10
